Title: To James Madison from William Pinkney, 24 September 1808
From: Pinkney, William
To: Madison, James



Sir,
London Septr. 24t. 1808

I am now enabled to hand to you a Copy of Mr. Canning’s Answer, received last night, to my Note of the 23d. of August.
This Answer was accompanied by a Note of which also a Copy is enclosed, recapitulating what Mr. Canning Supposes to be "the Substance of what has passed between us at our Several interviews previous to the presentation of my Official Letter."
To the accompanying Paper I thought it indispensible that I should reply without Delay, Supporting with politeness but with Firmness the Statements, which I have already had the Honour to make to you, of the Conversatiions in Question, and Correcting Some Errors upon points which Mr. Canning has thought fit to introduce into his Letter, but which I had not supposed it necessary to mention in Detail in my Dispatches.
I shall not detain Mr. Atwater with a view to this Reply; but will take care to forward a Copy of it by an early Conveyance.  My Official Note and the Answer to it being perfectly explicit, Mr. Canning’s misapprehensions (for such they are) of previous verbal Communications can scarcely be very important in a public View; but it is nevertheless of some Consequence that, whatever may be the object of his Statement, I should not make myself a party to its Inaccuracies, by even a tacit admission of them.
I do not perceive that a formal Reply to the more official Paper can now be of any advantage; but I shall probably take occasion to combine with my Reply to the one Paper Some observations upon the other.
I regret extremely that the Views which I have been instructed to lay before this Government have not been met by it as I had at first been led to expect.  The overture cannot fail, however, to place in a strong Light the just and liberal Sentiments by which our Government is animated, and in other Respects to be useful and honorable to our Country.  I have the Honour to be, with the highest Consideration, Sir, Your most obedient humble Servant

Wm: Pinkney

